                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 MELVIN BRADLEY BOUTTE                           *    CIVIL ACTION NO. 2:16-CV-01377


 VERSUS                                          *    JUDGE TERRY A. DOUGHTY

 BECKY CLAY, ET AL.                                   MAG. JUDGE KATHLEEN KAY
                                                 *

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants’ Motion

for Judgment on the Pleadings [Doc. No. 35] is GRANTED. As a result, all claims raised in this

action are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED THAT Defendants’ Motion for Summary Judgment

[Doc. No. 35] is DENIED AS MOOT.

        Monroe, Louisiana, this 25th day of January, 2019.


                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
